277 F.2d 461
THE SANTA MADRE, her engines, boilers, boats, tackle,apparel and furniture, in rem, and St. JohnShipping & Trading Corporation, Ownersand/or Bareboat Charterers, inpersonam, Appellants,v.Demetrios DEGOUNAKIS, Appellee.
No. 8050.
United States Court of Appeals Fourth Circuit.
Argued April 21, 1960.Decided April 25, 1960.

Walter B. Martin, Jr., Norfolk, Va.  (Vandeventer, Black, Meredith & Martin, Norfolk, Va., on brief), for appellants.
L. David Lindauer, Portsmouth, Va.  (Augustus Anninos, Norfolk, Va., and Bangel, Bangel & Bangel, Portsmouth, Va., on brief), for appellee.
Before SOBELOFF, Chief Judge, and HAMLEY1 and BOREMAN, Circuit judges.
PER CURIAM.


1
The controversy here is whether the shipowner's attorney was authorized to settle a personal injury claim against the ship and its owner for $7,000.00 plus costs.  The plaintiff, Dagounakis, is a Greek seaman who was allegedly injured on the 'Santa Madre' as a result of an unseaworthy condition.


2
The District Judge found that the settlement was authorized, and this finding (Vandeventer, Black, Meredith & Martin, Norfolk, Va., on brief), for appellants.


3
L. David Lindauer, Portsmouth, Va.  (Augusts Annionos, Norfolk, Va., and Bangel, Bangel & Bangel, Portsmouth, Va., on brief), for appellee. is amply supported in the record.  We find no basis for setting aside the court's order awarding judgment, and we affirm on the District Court's opinion, 183 F. Supp. 54.


4
Affirmed.



1
 Sitting by designation of the Chief Justice